Citation Nr: 1517569	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-08 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  

In December 2010, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  A transcript of that hearing is of record.  This matter was previously before the Board in May 2011 at which time it was remanded for additional development.  The Veterans Law Judge that conducted the December 2010 hearing is no longer employed by the Board.  In October 2014, the Board notified the Veteran of that fact, and he then informed the Board that he wished to appear at a video conference hearing before another Veterans Law Judge of the Board.  In October 2014, the case was remanded so that the requested hearing could be scheduled; ultimately conducted in February 2015 wherein the undersigned Veterans Law Judge presided.  A transcript of each hearing is associated with the Veteran's claims file.

In the May 2011 Board remand, it was indicated that the Veteran had advanced a claim to reopen the previously denied claims of service connection for neck and shoulder disabilities.  The issues were referred to the agency of original jurisdiction for appropriate action.  It does not appear that action on this issues was undertaken, therefore, as the Board does not have jurisdiction over them, they are, again,  referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bilateral carpal tunnel syndrome is manifested as a result of his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Current bilateral carpal tunnel syndrome and thoracic outlet syndrome have been established.  

During both the December 2010 and February 2015 hearings, the Veteran testified that he experienced bilateral hand, finger, and wrist pain, tingling, and numbness during his period of active service, for which he was treated on numerous occasions.  He added that his symptoms have continued ever since.

A service treatment record dated in October 1995 shows reported pain and weakness from the forearms to the fingertips of both upper extremities.  The assessment was wrist pain - rule out carpal tunnel syndrome.  In November 1995, similar complaints elicited an assessment of possible overuse/musculoskeletal versus rheumatoid disease.  In August 1996, he reported ongoing stiffness in the joints and fingers.  Occasional finger and joint pain, not rheumatoid in origin, was noted on separation examination in March 1997. 

Following service, VA outpatient treatment records dated from October 1997 to September 2011 show that the Veteran has consistently reported ongoing symptoms associated with the right and left upper extremities.  In June 2009, his treating VA physician provided an assessment of carpal tunnel syndrome.  The VA physician added that review of the service treatment records revealed that he had several trips to sick call in service with symptoms consistent with carpal tunnel syndrome.

A March 2010 VA examination report, along with a September 2011 addendum by the same VA examiner, shows that it was concluded that the Veteran's current carpal tunnel syndrome was less likely than not related to service.  The examiner explained that the in-service symptoms were not consistent with carpal tunnel syndrome.  The examiner also did not consider the Veteran's competent statements as to the onset and continuity of symptoms in providing the negative nexus opinion.  As such, these opinions are of limited probative value.  The Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.  See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).

As such, resolving all reasonable doubt in the Veteran's favor, as the evidence is at the very least in relative equipoise, service connection for bilateral carpal tunnel syndrome is granted.


ORDER

Service connection for bilateral carpal tunnel syndrome is granted.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


